UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1056


LENDORA GILCHRIST,

                Plaintiff - Appellant,

          v.

PARTH’S INCORPORATED, d/b/a/ Comfort Inn; ALPHA PARMAR,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:10-cv-03034-JMC)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lendora Gilchrist, Appellant Pro Se.    Arthur Edward Justice,
Jr., Joseph Jakob Kennedy, TURNER PADGET GRAHAM & LANEY, PA,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lendora Gilchrist appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief     in   her   employment        discrimination       action.          We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     for   the     reasons     stated      by    the    district        court.

Gilchrist v. Parth’s Inc., No. 4:10-cv-03034-JMC (D.S.C. Dec.

29, 2011).      We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented         in   the    materials

before   the    court   and    argument       would   not    aid       the   decisional

process.



                                                                               AFFIRMED




                                          2